DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7,9,12,13,15-20,22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
                In claim 1, line 12, “the second thickened portion” has no prior antecedent basis.  It appears that “portion” should be –structure--.
                In claim 5, lines 3 and 4, --first—should  be inserted before “floating gusset” and in lines 6 and 7, --second—should be inserted before “floating gusset” to clarify which “floating gusset” is being referred to.
                 In claim 6, lines 3 and 4, --first—should  be inserted before “floating gusset” and in lines 7-9, 
--second—should be inserted before “floating gusset” to clarify which “floating gusset” is being referred to.
                 In claim 9, lines 7 and 8, “first thickened structure” should be –first posterior thickened structure—and “second thickened structure posterior” should be –second posterior thickened 
structure--.
                  In claim 12, lines 2,3 and 5, “first upper connecting portion”, “first lower connecting portion”, “second upper connecting portion” and “second lower connecting portion” have no prior antecedent basis.  For purposes of this action “connecting portion” is being interpreted as “side member”.
                  In claim 12, last line, the slash should be replaced with a period.
                  In claim 13, lines 4 and 6, “the connection” should be –a connection--.
                  In claim 15, lines 12 and 16, “the adjacent” should be –adjacent--.
                  In claim 17, line 5, “the frame” has no prior antecedent basis.
                  In claim 17, lines 5 and 6, “first thickened structure” should be –first posterior thickened structure—and “second thickened structure posterior” should be –second posterior thickened 
structure--.
                  In claim 22, lines 7 and 8, “the first and second frame portions” has no prior antecedent basis.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1,2,7,8,15,20-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-12,16-18 of U.S. Patent No. 10765493. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader than the claims of the above identified patent.  All claimed limitations of above identified claims of the instant application can be found in the claims of the patent.  Thus, the claims of the patent “anticipate” the claims of the instant application.
Claims 3,11,20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-12,16-18 of U.S. Patent No. 10765493. Although the claims at issue are not identical, they are not patentably distinct from each other because although the claims of the above identified patent do not recite that the first and second posterior thickened structures form first and second posterior bumpers, nor are resistant to bending, it would have been obvious to one skilled in the art to form the first and second posterior thickened structures of the above identified patent claims as first and second posterior bumpers, that are resistant to bending if one wished to provide integrity to the frame.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3,7,10-12,15,19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipted by Kilcher et al 20060234187.
With regard to claims 1,15,21, Kilcher et al disclose a frame of a cheek and lip expansion device configured to extend about dental arches of a user, the frame comprising an upper frame portion 1 including a first upper side member 9, a second upper side member 10, and an upper connecting portion 3; a lower frame portion 2 including a first lower side member 12, a second lower side member 11, and a lower connecting portion 4.  See below annotated figure 1 of Kilcher et al.  A first posterior thickened structure is disposed between the first upper side member and the first lower side member, the first thickened structure having an enlarged cross-section relative to adjacent portions of the first upper side member and the first lower side member; and a second posterior thickened structure is disposed between the second upper side member and the second lower side member, the second thickened portion having an enlarged cross-section relative to adjacent portions of the second upper side member [AltContent: textbox (Outline of v-shape of thickened structure)]and the second lower side member. 

[AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second posterior thickened structure)][AltContent: textbox (First posterior thickened structure)]                 
    PNG
    media_image1.png
    388
    564
    media_image1.png
    Greyscale




With regard to claim 2, note that the first posterior thickened structure connects the first upper side member 9 and the first lower side member 12; and the second posterior thickened structure connects the second upper side member 10 and the second lower side member 11.
With regard to claim 3, note that the first posterior thickened structure forms a first posterior bumper and the second posterior thickened structure forms a second posterior bumper.  The term “bumper” is taken to mean a structure that is capable of abutting a structure in the oral cavity.
With regard to claim 7, note that the first upper side member 9, the first lower side member 12, and the first posterior thickened structure form a first bendable radius (the upper and lower side members are capable of bending about the thickened structure); and
wherein the second upper side member 10, the second lower side member 11, and the second posterior thickened structure form a second bendable radius (the upper and lower side members are capable of bending about the thickened structure).
With regard to claim 10, note that the first posterior thickened structure has a generally V-shaped configuration; and the second posterior thickened structure has a generally V-shaped configuration.  See above annotated figure 1.
With regard to claims 11,20 and 21, note that the first and second posterior thickened structures are resistant to bending, as they are thicker than adjacent frame portions.
With regard to claim 12, note that the first posterior thickened structure is disposed at the intersection of the first upper side member 9 and the first lower side member 12; and the second posterior thickened structure is disposed at the intersection of the second upper side member 10 and the second lower side member 11.
               With regard to claim 19, note that Kilcher et al discloses a first posterior frame arched region including the first upper side member 9, the first posterior thickened structure, and the first lower side member 12; and a second posterior frame arched region including the second upper side member 10, the second posterior thickened structure, and the second lower side member 11, the first posterior thickened structure of the first posterior frame arched region being resistant to bending; and
wherein the second posterior thickened structure of the second posterior frame arched region being resistant to bending.  See annotated figure 1 below:


[AltContent: ]
[AltContent: textbox (First posterior frame arched region)]

[AltContent: ][AltContent: textbox (Second posterior frame arched region)]                                    
    PNG
    media_image2.png
    363
    413
    media_image2.png
    Greyscale





Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4-6,9,13,16-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D LUCCHESI whose telephone number is (571)272-4977. The examiner can normally be reached M-F 800-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772